Exhibit 10.5

UPS

EXCESS COORDINATING BENEFIT PLAN

As Amended and Restated As Of

January 1, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I - DEFINITIONS

     2   

1.1

  Actuarial Equivalent      2   

1.2

  Beneficiary      2   

1.3

  Benefit Service      2   

1.4

  Board of Directors      2   

1.5

  Change in Control      2   

1.6

  Code      2   

1.7

  Committee      3   

1.8

  Coordinating Final Average Compensation Formula      3   

1.9

  Coordinating Final Average Pay Benefit      3   

1.10

  Coordinating International Service Benefit      4   

1.11

  Coordinating PAF Benefit      4   

1.12

  Coordinating Survivor Benefit      4   

1.13

  Distribution Event      4   

1.14

  Domestic Partner      4   

1.15

  Effective Date      4   

1.16

  Eligible Deceased Participant      5   

1.17

  Eligible Disabled Participant      5   

1.18

  Eligible Employee      5   

1.19

  Eligible International Service Participant      5   

1.20

  Employer Company      5   

1.21

  ERISA      5   

1.22

  FAC      6   

1.23

  Final Average Compensation Formula      6   

1.24

  Final Interest Credit Percentage      6   

1.25

  Hour of Service      6   

1.26

  International Benefit Service      6   

1.27

  International Plan      7   

1.28

  Joint and Survivor Annuity      7   

1.29

  LTD Participant      7   

1.30

  Normal Retirement Date      7   

1.31

  PAF Present Value Factor      8   

1.32

  Participant      8   

1.33

  Plan      8   

1.34

  Plan Hire Date      8   

1.35

  Portable Account Benefit      9   

1.36

  Present Value      9   

1.37

  Prior Plan      9   

1.38

  Qualified Joint and Survivor Annuity      9   

1.39

  Related Employer      9   

1.40

  Retirement Plan      9   

1.41

  RPA Formula      9   

1.42

  RPRO      10   



--------------------------------------------------------------------------------

1.43

  RPRO Lump Sum Target Amount      10   

1.44

  RPRO Make-up Payment      10   

1.45

  RPRO Offset      10   

1.46

  RPRO Rollout Date      10   

1.47

  Salary Committee      10   

1.48

  Section 409A      10   

1.49

  Separation from Service      10   

1.50

  Single Life Only Annuity      11   

1.51

  Single Life Only Annuity with 120-Month Guarantee      11   

1.52

  Spouse      11   

1.53

  Survivor Distribution Event      11   

ARTICLE II - ELIGIBILITY AND PARTICIPATION

     11   

2.1

  General      11   

2.2

  Prior Plan      12   

2.3

  Change in Control      12   

ARTICLE III - BENEFITS

     12   

3.1

  Retirement Benefits      12   

3.2

  Timing      17   

3.3

  Form of Benefit.      18   

ARTICLE IV - COORDINATING SURVIVOR BENEFIT

     20   

4.1

  Coordinating Survivor Benefit      20   

4.2

  Timing and Form      22   

4.3

  RPRO Make-up Payment      23   

ARTICLE V - FORFEITURE OF BENEFITS

     24   

ARTICLE VI - COMMITTEE

     24   

6.1

  Establishment of Committee      24   

6.2

  Delegation of Specific Responsibilities      25   

6.3

  Power to Establish Regulations      25   

6.4

  Liability of the Committee      25   

6.5

  Reliance by Committee      26   

6.6

  Books and Records      26   

ARTICLE VII - AMENDMENT AND TERMINATION

     26   

7.1

  Right of Amendment      26   

7.2

  Right to Terminate      27   

ARTICLE VIII - NO FUNDING OBLIGATION

     27   

ARTICLE IX - MISCELLANEOUS

     28   

9.1

  Claims Procedure      28   

9.2

  No Guarantee of Employment      28   

9.3

  Nonalienation of Benefits      28   

9.4

  ERISA      29   

9.5

  Construction      29   

 

-ii-



--------------------------------------------------------------------------------

UPS

EXCESS COORDINATING BENEFIT PLAN

United Parcel Service of America, Inc. (“UPS”) established this UPS Excess
Coordinating Benefit Plan to provide to certain highly compensated and
management employees of UPS or its affiliated companies who are participants in
the Retirement Plan with the Coordinating Final Average Pay Benefit and the
Coordinating Survivor Benefit, which are intended to provide those retirement
benefits that cannot be paid from the Retirement Plan as a result of the
limitations imposed by Sections 401(a)(17) and 415 of the Code. UPS hereby
amends and restates the Plan effective as of January 1, 2011 (1) to clarify the
calculation and timing of annuity payments, (2) to delegate certain
administrative and amendment responsibilities to the UPS Salary Committee and
(3) to add the following benefits: (i) a Coordinating PAF Benefit, which
provides a benefit that cannot be paid from the Retirement Plan as a result of
the limitations of Sections 401(a)(17) and 415 of the Code, (ii) a Coordinating
International Service Benefit, which also provides a final average compensation
formula benefit for certain international employees localized to the U.S. based
on their total service, (iii) a Coordinating Survivor Benefits for the
Coordinating PAF Benefit and the Coordinating International Service Benefit,
(iv) a Coordinating Survivor Benefit for certain deceased former managers and
(v) a Coordinating Final Average Pay Benefit and corresponding Coordinating
Survivor Benefit for certain disabled former managers. The amended and restated
Plan applies to any Participant whose benefits commence on or after January 1,
2011.



--------------------------------------------------------------------------------

ARTICLE I - DEFINITIONS

Definitions. Whenever used herein, the following words shall have the meaning
set forth below unless otherwise clearly required by the context:

1.1 “Actuarial Equivalent” means “actuarial equivalent” as defined in the
Retirement Plan.

1.2 “Beneficiary” means with respect to the Coordinating Final Average Pay
Benefit and the Coordinating International Service Benefit the beneficiary
designated by the Participant to receive a survivor annuity under the Joint and
Survivor Annuity form of benefit or to receive guaranteed payments under the
Single Life Annuity with 120-Month Guarantee. If the Participant selects a
Single Life Annuity with 120-Month Guarantee and the designated beneficiary does
not survive the Participant, the Participant’s Beneficiary for purposes of
receiving the guaranteed payment, if any, remaining under such option, will be
the Participant’s surviving Spouse or Domestic Partner at the time the
Participant’s benefit commenced or, if none survives the Participant, his or her
estate.

1.3 “Benefit Service” means “benefit service” as defined in the Retirement Plan
for purposes of a Final Average Compensation Formula or if the Participant is
not accruing benefits in the Retirement Plan under a Final Average Compensation
Formula, the “benefit service” such Participant would have had if he or she were
accruing benefits under a Final Average Compensation Formula.

1.4 “Board of Directors” means the Board of Directors and/or Executive Committee
of UPS.

1.5 “Change in Control” means “change in control” as defined in the 2009
Incentive Compensation Plan, as amended, or any successor to that plan.

1.6 “Code” means the Internal Revenue Code of 1986, as amended.

 

-2-



--------------------------------------------------------------------------------

1.7 “Committee” means the administrative committee of the Plan, the
establishment and responsibilities of which are set forth in Article VI.

1.8 “Coordinating Final Average Compensation Formula” means for an Eligible
International Service Participant one of the following:

(a) for such a Participant who is accruing benefits in the Retirement Plan under
a Final Average Compensation Formula, that Final Average Compensation Formula;

(b) for such a Participant whose Plan Hire Date is before January 1, 2008 who is
not accruing benefits in the Retirement Plan under a Final Average Compensation
Formula, the Final Average Compensation Formula that would have applied to such
Participant if he or she had become a participant in the Retirement Plan on the
Participant’s Plan Hire Date and if the formula is a RPA Formula, it will be the
RPA Formula described in Appendix F-1 of the Retirement Plan; or

(c) for such a Participant whose Plan Hire Date is on or after January 1, 2008,
the RPA Formula described in Appendix F-1 of the Retirement Plan.

If a Participant’s Coordinating Final Average Compensation Formula is integrated
with U.S. Social Security, the Social Security Benefit Amount shall be estimated
pursuant to the methodology described in the Retirement Plan but the
Participant’s actual U.S. Social Security benefit shall not be used in the
Coordinating Final Average Compensation Formula.

1.9 “Coordinating Final Average Pay Benefit” means the benefit described in
Section 3.1(b).

 

-3-



--------------------------------------------------------------------------------

1.10 “Coordinating International Service Benefit” means the benefit described in
Section 3.1(e).

1.11 “Coordinating PAF Benefit” means the benefit described in Section 3.1(d).

1.12 “Coordinating Survivor Benefit” means the benefit described in Section 4.1.

1.13 “Distribution Event” means as follows:

(a) Coordinating Final Average Pay Benefit. The Distribution Event for the
Coordinating Final Average Pay Benefit shall be

(i) For a Participant (other than an Eligible Disabled Participant), the later
of the RPRO Rollout Date or the Participant’s Separation from Service; and

(ii) For an Eligible Disabled Participant, the later of the Participant’s 55th
birthday or the Participant’s Separation from Service.

(b) Coordinating International Service Benefit. The Distribution Event for the
Coordinating International Service Benefit shall be the later of the
Participant’s 55th birthday or the Participant’s Separation from Service.

1.14 “Domestic Partner” means the Participant’s “domestic partner” for purposes
of the Retirement Plan.

1.15 “Effective Date” means January 1, 2011, the effective date of this
amendment and restatement.

 

-4-



--------------------------------------------------------------------------------

1.16 “Eligible Deceased Participant” means each former full-time manager of an
Employer Company (as so designated on the payroll records for such Employer
Company) who died while employed by an Employer Company and after he or she had
completed at least 25 “years of service” as described in the Retirement Plan and
who is designated as such on Exhibit C.

1.17 “Eligible Disabled Participant” means each former full-time manager of an
Employer Company (as so designated on the payroll records for such Employer
Company) who is a LTD Participant as described in the Retirement Plan, who at
the time he or she became a LTD Participant had completed at least 25 “years of
service” as described in the Retirement Plan, who is designated as an Eligible
Disabled Participant on Exhibit D and who remains a LTD Participant until his or
her Distribution Event.

1.18 “Eligible Employee” means each full-time manager and supervisor of an
Employer Company (as so designated on the payroll records for such Employer
Company) who has reached age 55 and completed as least 10 “years of service” as
described in the Retirement Plan.

1.19 “Eligible International Service Participant” means each full-time manager
or supervisor of an Employer Company selected by the UPS Salary Committee for
participation in the Plan on the recommendation of the Committee, who is
identified as such in Exhibit B and who is an “eligible employee” as defined in
the Retirement Plan.

1.20 “Employer Company” means an Employer Company for purposes of the Retirement
Plan.

1.21 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

-5-



--------------------------------------------------------------------------------

1.22 “FAC” means “final average compensation” as defined in the Retirement Plan
for purposes of a Final Average Compensation Formula or if the Participant is
not accruing benefits in the Retirement Plan under a Final Average Compensation
Formula, the “final average compensation” such Participant would have had if he
or she were accruing benefits under a Final Average Compensation Formula.

1.23 “Final Average Compensation Formula” means “final average compensation
formula” as defined in the Retirement Plan.

1.24 “Final Interest Credit Percentage” means, for purposes of the Coordinating
PAF Benefit, the Interest Credit Percentage in effect under the Retirement Plan
on the date of the Participant’s Separation from Service.

1.25 “Hour of Service” means “hour of service” as defined in the Retirement
Plan.

1.26 “International Benefit Service” means for each Eligible International
Service Participant that additional service attributable to employment with a
Related Employer (other than a U.S. domestic Related Employer) that will be
added to a Participant’s Benefit Service for purposes of calculating the
Participant’s benefit under Section 3.1(e)(i), and such additional service shall
be equal to (a) the sum of an Eligible Employee’s years (including fractional
years) of employment with one or more Related Employers (other than a U.S.
domestic Related Employer) since his or her Plan Hire Date that would be treated
as Benefit Service if such Related Employer had been a U.S. domestic Employer
Company during such period of employment or (b) such other amount of service as
may be determined from the period of service set forth for such Eligible
International

 

-6-



--------------------------------------------------------------------------------

Service Participant in Exhibit B. Notwithstanding the forgoing, International
Service shall not include (i) any years (or fractional years) of employment that
are taken into account for purposes of computing a benefit under the UPS
International Retirement Plan or any successor plan and (ii) any years (or
fractional years) of employment after an individual ceases employment as an
Eligible International Service Participant except to the extent provided in
Exhibit B.

1.27 “International Plan” has the meaning ascribed to such term in
Section 3.1(e)(iii)(4).

1.28 “Joint and Survivor Annuity” means a reduced monthly benefit (compared to
the Single Life Only Annuity) payable to the Participant for his or her
lifetime, and after the Participant’s death, a monthly lifetime survivorship
benefit payable to the Participant’s Beneficiary in an amount equal to 50%, 75%
or 100%, as selected by the Participant, of the monthly amount which had been
payable to the Participant. The Joint and Survivor Annuity shall be the
Actuarial Equivalent of the Single Life Only Annuity. The last payment of the
Joint and Survivor Annuity shall be made as of the first day of the calendar
month in which the death of the last to die of the Participant and his or her
Beneficiary has occurred. Notwithstanding the foregoing, a Participant may not
select a Joint and Survivor Benefit with a Beneficiary who would not be eligible
to receive the percentage survivor benefit selected under the requirements of
Treasury Regulation Section 1.401(a)(9)-6, A-2.

1.29 “LTD Participant” means a “LTD participant” as defined in the Retirement
Plan.

1.30 “Normal Retirement Date” means the Participant’s “normal retirement date”
under the Retirement Plan.

 

-7-



--------------------------------------------------------------------------------

1.31 “PAF Present Value Factor” means the factor determined by applying the
following formula:

1 + [1 / ( 1 + p) ] times (PV4)

where

p = (m/12) x i

m = number of calendar months from the date the first installment is paid
through the end of the calendar year in which the first installment is paid

i = Final Interest Credit Percentage

PV4 = 1 + v + v^2 + v^3

v = 1/(1+i)

1.32 “Participant” means an Eligible Employee who becomes a participant in the
Plan in accordance with Article II, an Eligible Disabled Participant, an
Eligible Deceased Participant or an Eligible International Service Participant.

1.33 “Plan” means the UPS Excess Coordinating Benefit Plan as set forth in this
document and as hereafter amended in accordance with Article VII from time to
time.

1.34 “Plan Hire Date” means for each Eligible International Service Participant
the first day on which he or she completed an Hour of Service with an Employer
Company or a Related Employer while such company was an Employer Company or
Related Employer or such other date as is specified for such Participant in
Exhibit B.

 

-8-



--------------------------------------------------------------------------------

1.35 “Portable Account Benefit” means “portable account benefit” as defined in
the Retirement Plan.

1.36 “Present Value” means “present value” as defined in the Retirement Plan
from time to time.

1.37 “Prior Plan” means the UPS Coordinating Benefit Plan, as established as of
January 1, 1986 and as thereafter amended or the Plan, as established
January 29, 1998 and as in effect before January 1, 2009.

1.38 “Qualified Joint and Survivor Annuity” means a reduced monthly benefit
(compared to the Single Life Only Annuity) payable to the Participant for his or
her lifetime, and following his death, 50% of the monthly benefit paid to the
Participant shall be payable to the person who was his or her Spouse as of the
date benefit payments commenced, provided such Spouse survives the Participant.
The last payment of a Qualified Joint and Survivor Annuity shall be made as of
the first day of the month in which the death of the last to die of the
Participant and his Spouse has occurred. This benefit shall be the Actuarial
Equivalent of the Single Life Only Annuity.

1.39 “Related Employer” means a “related employer” as defined in the Retirement
Plan.

1.40 “Retirement Plan” means the UPS Retirement Plan, as amended.

1.41 “RPA Formula” means “rpa formula” as defined in the Retirement Plan.

 

-9-



--------------------------------------------------------------------------------

1.42 “RPRO” means the Restoration Plan Rollover Option under which certain
Participants in the Prior Plan made an irrevocable election in 1999 to exchange
certain benefits earned under the Prior Plan for a split dollar life insurance
benefit.

1.43 “RPRO Lump Sum Target Amount” means the present value of the monthly
benefit exchanged under the RPRO as calculated in 1999 for each Participant who
participated in the RPRO.

1.44 “RPRO Make-up Payment” means the payment described in Section 3.1(b).

1.45 “RPRO Offset” means the amount of the monthly benefit that the Participant
exchanged for a split dollar life insurance benefit under the RPRO as reflected
in the records of the Plan and as actuarially adjusted to the RPRO Rollout Date
using the interest rate specified in Exhibit A and the 1983 GAM Unisex mortality
table.

1.46 “RPRO Rollout Date” means for each split dollar policy purchased under the
RPRO the date specified in Exhibit A.

1.47 “Salary Committee” means the Salary Committee of United Parcel Service,
Inc.

1.48 “Section 409A” means Section 409A of the Code and any regulations or
rulings thereunder.

1.49 “Separation from Service” means the termination of employment with, or
termination of service as a director of, an Employer Company and all Affiliates
for any reason, other than death, in such a manner as to constitute a
“separation from service” within the meaning of Section 409A.

 

-10-



--------------------------------------------------------------------------------

1.50 “Single Life Only Annuity” means a monthly benefit continuing for the life
of the Participant only. The last payment of a Single Life Only Annuity shall be
made as of the first day of the month in which the death of the Participant
occurs.

1.51 “Single Life Only Annuity with 120-Month Guarantee” means a reduced monthly
benefit (compared to the Single Life Only Annuity) payable to the Participant
for his or her lifetime, with a guarantee of 120 monthly payments. If the
Participant dies after the date as of which benefits commence, but before
receiving 120 monthly payments, monthly payments shall be made to the
Participant’s Beneficiary, until the Participant and his or her Beneficiary have
received a total of 120 monthly payments.

1.52 “Spouse” means the Participant’s “spouse” for purposes of the Retirement
Plan.

1.53 “Survivor Distribution Event” means the event described in Section 4.1(a).

ARTICLE II - ELIGIBILITY AND PARTICIPATION

2.1 General. The Committee shall designate those Eligible Employees who shall be
entitled to participate in the Plan and the UPS Salary Committee shall designate
those full-time managers or supervisors and former full-time managers who are
eligible to participate as an Eligible International Service Participant, an
Eligible Disabled Participant or an Eligible Deceased Participant. Each person
so designated (or the Spouse or Domestic Partner of an Eligible Deceased
Participant) shall complete such application or other procedures established by
the Committee to commence participation or otherwise receive benefits under the
Plan.

 

-11-



--------------------------------------------------------------------------------

2.2 Prior Plan. Each Eligible Employee who was a Participant in the Plan
immediately before January 1, 2009 but who did not commence receiving benefits
before 2009 shall continue to participate in the Plan on and after January 1,
2009. Each Participant and each surviving Spouse or Domestic Partner who was
receiving a benefit under a Prior Plan before January 1, 2009 shall continue to
receive such benefit under the terms of the applicable Prior Plan under which
benefits commenced.

2.3 Change in Control. Each employee of an Employer Company who is employed as a
full-time manager or supervisor (as designated on the payroll records for such
Employer Company) at the time of a Change in Control whose benefit under the
Retirement Plan is limited at any date on or after the Change in Control by
Section 401(a)(17) or Section 415 of the Code automatically will become a
participant in the Plan as of the latest to occur of the date his or her
Retirement Plan benefit first becomes limited or the date of the Change in
Control.

ARTICLE III - BENEFITS

3.1 Retirement Benefits.

(a) General. In general, a Participant, including an Eligible Disabled
Participant, who is eligible for a Final Average Compensation Formula benefit
under the Retirement Plan will be eligible to receive the Coordinating Final
Average Pay Benefit calculated as described in Section 3.1(b) and a Participant
(other than an Eligible Disabled Participant) who is eligible for a Portable
Account benefit under the Retirement Plan will be eligible to receive the
Coordinating PAF Benefit calculated as described in Section 3.1(d). A
Participant who is an Eligible International Service Participant will be

 

-12-



--------------------------------------------------------------------------------

eligible to receive a Coordinating International Service Benefit calculated as
described in Section 3.1(e) in lieu of the Coordinating Final Average Pay
Benefit or the Coordinating PAF Benefit. A Participant described in Exhibit A
who is eligible for a Coordinating Final Average Pay Benefit also may be
eligible for a RPRO Make-up Payment calculated as described in Section 3.1(c).
The Committee in its discretion will determine the particular type of benefit
(Coordinating Final Average Pay Benefit, Coordinating PAF Benefit, Coordinating
International Service Benefit or RPRO Make-up Payment) that a Participant will
be eligible to receive. A Participant will not be entitled to a benefit until
the Participant has a Separation from Service after which time benefits will be
paid at the time described in Section 3.2 and in the form described in
Section 3.3.

(b) Coordinating Final Average Pay Benefit. The Coordinating Final Average Pay
Benefit shall be equal to (i) minus (ii), adjusted in accordance with (iii),
below, where:

(i) is the Participant’s Final Average Compensation Formula benefit from the
Retirement Plan payable to the Participant as of his or her Normal Retirement
Date in a Single Life Only Annuity offset but without taking into account the
additional benefits described in Appendix D of the Retirement Plan or the
limitations of Sections 401(a)(17) and 415 of the Code.

(ii) is the Participant’s actual Final Average Compensation Formula benefit that
would be payable to him or her from the Retirement Plan as of his or her Normal
Retirement Date in a Single Life Only Annuity.

 

-13-



--------------------------------------------------------------------------------

(iii) is any of the following adjustments, as applicable:

(1) If the benefit commences before Normal Retirement Date, the benefit shall be
reduced prior to commencement by the early retirement reductions that would be
applied to reduce Final Average Compensation Formula benefit payable under the
Retirement Plan before Normal Retirement Date;

(2) the benefit shall be reduced or increased at least annually to reflect
increases or reductions in the limitations of Section 415 of the Code applicable
to the Participant’s Final Average Compensation Formula benefit under the
Retirement Plan; and

(3) if the Participant participated in the RPRO, the benefit shall be reduced
prior to commencement by the RPRO Offset.

(c) RPRO Make-up Payment. The RPRO Make-up Payment shall be equal to the
shortfall, if any, of (i) the eligible Participant’s RPRO Lump Sum Target Amount
less (ii) the sum of the net cash surrender value of the applicable life
insurance policy purchased for such Participant under the RPRO as determined as
of the later of the Participant’s Rollout Date or Separation from Service.

(d) Coordinating PAF Benefit. The Coordinating PAF Benefit shall be equal to
(i) minus (ii), each as defined below, determined as of the last day of the
calendar month in which the Participant has a Separation from Service and
adjusted for interest at the same rate as the Final Interest Credit Percentage
for the period beginning on the first day of the calendar month that begins
after the Participant’s Separation from Service and ending on the last day of
the sixth calendar month that begins after the Participant’s Separation from
Service.

 

-14-



--------------------------------------------------------------------------------

(i) = The balance that would be credited to the Participant’s Portable Account
under the Retirement Plan determined without taking into account the limitations
of Sections 401(a)(17) and 415 of the Code; and

(ii) = The balance actually credited to Participant’s Portable Account under the
Retirement Plan.

(e) Coordinating International Service Benefit. The Coordinating International
Service Benefit shall be equal to (i) minus (ii), adjusted in accordance with
(iii), below, where:

(i) is the benefit that would be payable to the Eligible International Service
Participant from the Retirement Plan as of his or her Normal Retirement Date in
a Single Life Only Annuity based on such Participant’s Coordinating Final
Average Compensation Formula taking into account the sum of his or her Benefit
Service and his or her International Benefit Service, and without taking into
account the limitations of Sections 401(a)(17) and 415 of the Code.

(ii) is the Participant’s actual Final Average Compensation Formula benefit , if
any, that would be payable to him or her from the Retirement Plan as of his or
her Normal Retirement Date in a Single Life Only Annuity.

(iii) is any of the following adjustments, as applicable:

(1) if the benefit commences before Normal Retirement Date, the benefit shall be
reduced prior to commencement by the early retirement reductions that would be
applied to reduce the applicable Coordinating Final Average Compensation Formula
benefit under the Retirement Plan if benefits commence before Normal Retirement
Date;

 

-15-



--------------------------------------------------------------------------------

(2) the benefit shall be reduced by the Actuarial Equivalent Single Life Only
Annuity benefit that would be payable to him or her from his or her benefit
commencement date based on his or her Portable Account under the Retirement Plan
or if his or her Portable Account has been paid to him or her prior to such
benefit commencement date, the Actuarial Equivalent Single Life Only Annuity
benefit that would have been payable to him or her as of the benefit
commencement date based on his or her Portable Account at his or her Separation
from Service;

(3) the benefit shall be reduced or increased at least annually to reflect
increases or reductions in the limitations of Section 415 of the Code that would
be applicable to the Participant’s Coordinating Final Average Compensation
Formula benefit under the Retirement Plan; and

(4) if the Participant participated in any other defined benefit type of scheme,
trust, arrangement or plan (including governmental schemes, trusts, arrangements
or plans) maintained outside the United States (an “International Plan”) to
which contributions have been made by a Related Employer on behalf of such
person or under which service is counted in calculating his or her International
Benefits Service and is not attributable to contributions made to such other
plan or program by the Participant, then for each such International Plan, the
following reductions shall apply;

(I) if such International Plan would be treated as a “broad-based foreign
retirement plan” under Treasury Regulation Section 1.409A-1(a)(3)(v), the
benefit calculated under Section 3.1(e) shall be further reduced by the amount
of any benefits payable to the Participant under such International Plan in the
same manner that benefits would be reduced under the Retirement Plan for
benefits payable under other plans; or

 

-16-



--------------------------------------------------------------------------------

(II) if such International Plan would not be treated as a “broad-based foreign
retirement plan” under Treasury Regulation Section 1.409A-1(a)(3)(v), the
benefit calculated under Section 3.1(e) shall be further reduced by the amount
of the Single Life Only Annuity benefit payable at Normal Retirement Age
produced by applying the Participant’s Coordinating Final Average Compensation
Formula to his or her FAC and the years and fractional years of International
Benefit Service attributable to such International Plan.

3.2 Timing. A Participant’s Coordinating Final Average Pay Benefit or
Coordinating International Service Benefit will be calculated as of the first
day of the calendar month next following the Participant’s Distribution Event
and such benefit will commence to be paid on the first day of the seventh
calendar month that begins after the applicable Distribution Event.
Notwithstanding the forgoing, monthly payments that would have been payable to
the Participant if the Participant’s benefit commencement date had been the
first day of the first calendar month that begins after the applicable
Distribution Event will be accumulated (without interest) and paid to the
Participant in a single sum on his or her actual benefit commencement date. The
RPRO Make-Up Payment shall be paid on the first day of the

 

-17-



--------------------------------------------------------------------------------

seventh calendar month that begins after the Participant’s Separation from
Service in the form described in Section 3.3. The Coordinating PAF Benefit shall
commence on the first day of the seventh calendar month that begins after the
Participant’s Separation from Service in the form described in Section 3.3.

3.3 Form of Benefit.

(a) Coordinating Final Average Pay Benefit and Coordinating International
Service Benefit.

(i) Annuity Form. Subject to Section 3.3(a)(ii), the Coordinating Final Average
Pay Benefit and Coordinating International Service Benefit shall be paid in a
Single Life Only Annuity if the Participant is not married on the date as of
which benefits are scheduled to commence under Section 3.2, in a Qualified Joint
and Survivor Annuity if the Participant is married on the date as of which
benefits are scheduled to commence under Section 3.2, and a 50% Joint and
Survivor Annuity with the Participant’s Domestic Partner if the Participant does
not have a Spouse but has a Domestic Partner on the date as of which benefits
are scheduled to commence under Section 3.2. Alternatively, a Participant may
elect to receive a Single Life Only Annuity, a Joint and Survivor Annuity or a
Single Life Annuity with 120-Month Guarantee; provided such election is made on
or before the first day of the fifth calendar month that begins after the
Participant’s Distribution Event. The form of annuity shall be irrevocable after
the first day of the fifth calendar month that begins after the Participant’s
Distribution Event.

 

-18-



--------------------------------------------------------------------------------

(ii) Lump Sum. Notwithstanding any other provisions of the Plan, if as of the
date benefits are scheduled to commence under Section 3.2 the dollar amount of
the monthly annuity benefit of the Participant’s Coordinating Final Average Pay
Benefit or his or her Coordinating International Service Benefit (when
aggregated with dollar amount of the monthly benefit attributable to the
Participant’s interest in each other deferred compensation arrangements required
to be aggregated with the Coordinating Final Average Pay Benefit or his or her
Coordinating International Service Benefit under Section 409A (collectively, the
“Required Aggregation Group”)) does not exceed the lesser of (i) $85.00 per
month or (ii) that monthly benefit the Present Value of which would not exceed
the dollar limitation under Section 402(g)(1)(B) of the Code, then the Present
Value of such benefit (and the Present Value of the Participant’s benefits under
each arrangement in the Required Aggregation Group) shall be paid to the
Participant in a lump sum at the time described in Section 3.2.

(b) RPRO Make-up Payment. The RPRO Make-up Payment shall be paid in a lump sum.

(c) Coordinating PAF Benefit. The Coordinating PAF Benefit shall be paid in five
equal installments, with the first installment being paid on the first day of
the seventh calendar month following the Participant’s Separation from Service
and the remaining four installments being paid on the first day of each
subsequent calendar year. The amount of each installment will be calculated by
multiplying the Coordinating PAF Benefit by the PAF Present Value Factor.

 

-19-



--------------------------------------------------------------------------------

ARTICLE IV - COORDINATING SURVIVOR BENEFIT

4.1 Coordinating Survivor Benefit.

(a) Coordinating Survivor Benefit—Final Average Pay. Upon the death of a
Participant (other than an Eligible Disabled Participant, an Eligible Deceased
Participant, an Eligible International Service Participant or a Participant who
was receiving a death benefit under the Prior Plan) before commencement of a
Coordinating Final Average Pay Benefit, such Participant’s surviving Spouse or
Domestic Partner, if he or she is entitled to receive a Preretirement Survivor
Annuity under the Retirement Plan, shall be entitled to receive a Coordinating
Survivor Benefit from the Plan equal to the amount of the survivor benefit that
would be payable to such Spouse or Domestic Partner if the Participant had
Separated from Service on the earlier of his or her actual Separation from
Service or the date of his or her death, elected to receive his or her benefit
under Section 3.1(b) in the form of a 50% Joint and Survivor Annuity with his or
her Spouse or Domestic Partner commencing as of the first day of the calendar
month next following the Participant’s date of death, and died immediately after
beginning to receive such benefit. The surviving Spouse or Domestic Partner of
an Eligible Deceased Participant, an Eligible Disabled Participant or an
Eligible International Service Participant who dies before commencement of his
or her Coordinating Final Average Pay Benefit or Coordinating International
Service Benefit shall, if such surviving Spouse or Domestic Partner is entitled
to a Preretirement Survivor Annuity under the Retirement Plan, be entitled to a
Coordinating Survivor Benefit from the Plan equal to the amount of the survivor
benefit that would be payable to such Spouse or Domestic Partner if (i) the
Participant had Separated from Service on his date of death, (ii) survived to
the later of his or her 55th birthday or his or her date of death (the “Survivor
Distribution Event”), (iii) elected to receive his or her benefit under
Section 3.1(b) in the case of a Participant

 

-20-



--------------------------------------------------------------------------------

other than an Eligible International Service Participant or Section 3.1(e) in
the case of an Eligible International Service Participant in the form of a 50%
Joint and Survivor Annuity with his or her Spouse or Domestic Partner commencing
as of the first day of the calendar month next following the Survivor
Distribution Event, and (iv) died immediately after beginning to receive such
benefit. The Coordinating Final Average Pay Survivor Benefit in respect of a
Participant other than an Eligible International Service Participant will be
adjusted for changes in limitations under Section 415 of the Code in a manner
similar to Section 3.1(b)(iii)(2). Notwithstanding the forgoing, if a
Coordinating Survivor Benefit would be payable on behalf of a deceased
Participant who had elected a 75% or 100% Joint and Survivor Annuity with his or
her Spouse or Domestic Partner as the form of payment for his or her
Coordinating Final Average Pay Benefit or Coordinating International Service
Benefit, the form elected by the deceased Participant shall be substituted for
the 50% Joint and Survivor Annuity for purposes of determining the Coordinating
Surviving Benefit.

(b) Coordinating Survivor Benefit—PAF. A Coordinating Survivor Benefit shall be
paid on behalf of (i) a Participant who dies before commencement of the
Coordinating PAF Benefit or (ii) a Participant who dies after commencement of
the Coordinating PAF Benefit but before receipt of all five installments. The
Coordinating PAF Survivor Benefit shall be equal to in the case of a Participant
described in (i) of the preceding sentence, the sum of the five installments
that would have been payable to the deceased Participant and in the case of a
Participant described in (ii) of the preceding sentence, the sum of the
remaining installments that would have been paid to the deceased Participant.

 

-21-



--------------------------------------------------------------------------------

4.2 Timing and Form.

(a) Coordinating Survivor Benefit—Final Average Pay. Except as provided below,
the Coordinating Surviving Benefit for the surviving Spouse or Domestic Partner
of a Participant (other than an Eligible Deceased Participant, an Eligible
Disabled Participant or an Eligible International Service Participant)
calculated as of the first day of the calendar month next following the
Participant’s date of death shall commence on the first day of the seventh
calendar month after the month in which the Participant dies. Notwithstanding
the forgoing, monthly payments that would have been payable to the surviving
Spouse or Domestic Partner if the Participant’s benefit commencement date had
been the first day of the first calendar month that begins after the
Participant’s date of death will be accumulated (without interest) and paid to
the surviving Spouse or Domestic Partner in a single sum on his or her actual
benefit commencement date. The Coordinating Survivor Benefit for the surviving
Spouse or Domestic Partner of an Eligible Deceased Participant, an Eligible
Disabled Participant or an Eligible International Service Benefit calculated as
of the first day of the calendar month next following the Survivor Distribution
Event shall commence on the first day of the seventh calendar month after the
month in which occurs the Survivor Distribution Event. Notwithstanding the
forgoing, monthly payments that would have been payable to the surviving Spouse
or Domestic Partner if the Participant’s benefit commencement date had been the
first day of the first calendar month that begins after the Survivor
Distribution Event will be accumulated (without interest) and paid to the
surviving Spouse or Domestic Partner in a single sum on his or her actual
benefit commencement date. The Coordinating Survivor Benefit shall be paid in a
Single Life Only Annuity for

 

-22-



--------------------------------------------------------------------------------

the life of the surviving Spouse or Domestic Partner; provided, however, if the
Present Value of the Coordinating Survivor Benefit (when aggregated with
Spouse’s or Domestic Partner’s interest in other deferred compensation
arrangements required to be aggregated with the Coordinating Survivor Benefit
under Section 409A (collectively, the “Required Aggregation Group”)) does not
exceed the lesser of (i) $85.00 or (2) the dollar limitation under Code
Section 402(g)(1)(B), then the Present Value of such benefit (and the Present
Value of the Spouse’s or Domestic Partner’s benefits under each arrangement in
the Required Aggregation Group) shall be paid to the Spouse or Domestic Partner
in a lump sum.

(b) Coordinating Survivor Benefit—PAF. The Coordinating PAF Survivor Benefit
shall be paid in a lump sum as soon as administratively possible, but in no
event later than 90 days following the date the Committee learns of the
Participant’s death: (i) if the Participant was married at his or her date of
death, the benefit shall be paid to the Participant’s Spouse, (ii) if the
Participant was not married at his or her death, but had a Domestic Partner, the
benefit shall be paid to the Participant’s Domestic Partner, or (iii) if there
is no such surviving Spouse or Domestic Partner, the benefit shall be paid to
the Participant’s estate.

4.3 RPRO Make-up Payment. If a Participant who participated in the RPRO dies
after becoming entitled to a RPRO Make-up Payment but prior to receipt of that
payment, the RPRO Make-up Payment will be paid to his or her Spouse or Domestic
Partner, or if he or she does not have a surviving Spouse or Domestic Partner,
to his or her estate at the same time and in the same form as the RPRO Make-up
Payment would have been made to the deceased Participant.

 

-23-



--------------------------------------------------------------------------------

ARTICLE V - FORFEITURE OF BENEFITS

Anything herein to the contrary notwithstanding, if a Participant who is
receiving, or may be entitled to receive, a benefit hereunder engages in
competition with UPS or any Employer Company (without prior written
authorization given by the UPS Salary Committee) or is discharged for cause, or
performs acts of willful malfeasance or gross negligence in a matter of material
importance to the Employer Company, payments thereafter payable hereunder to
such Participant or such Participant’s Spouse, Domestic Partner or Beneficiary
will, at the sole discretion of the UPS Salary Committee, be forfeited and
neither UPS nor the Plan will have any further obligation hereunder to such
Participant, his or her Spouse, Domestic Partner or Beneficiary.

ARTICLE VI - COMMITTEE

6.1 Establishment of Committee. Authority to control and manage the operation
and administration of the plan shall be vested in the Committee consisting of
not less than three (3) members, who shall be appointed by the Salary Committee.
The Committee shall be the agent for service of process on or with respect to
the Plan. Committee members may be removed at any time by the Salary Committee
and may resign at any time, such resignation to be effective when accepted by
the Salary Committee. All vacancies shall be filled by the Salary Committee. The
Committee may appoint from their number such committees, which may include
individuals not members of the Committee, with such powers as they shall
determine; may authorize one or more of their number, or any agent, to execute
or deliver any instrument, or to make any payment in their behalf; and may
employ legal counsel (who may be counsel to UPS), agents, and such clerical,
accounting and other services as they may require in carrying out the provisions
of the Plan. A

 

-24-



--------------------------------------------------------------------------------

majority of the members of the Committee at the time in office shall constitute
a quorum for the transaction of business. All resolutions or other action taken
by the Committee at a meeting shall be by the vote of the majority of the
Committee at any meeting; or without a meeting, by instrument in writing signed
by all of the members of the Committee.

6.2 Delegation of Specific Responsibilities. The members of the Committee may
agree in a writing signed by each member to allocate to any one of their number
or to other persons any of the responsibilities with which they are charged
pursuant hereto, provided the responsibilities and duties so delegated are
definitively set forth so that the person to whom the delegation is made is
clearly aware of such duties and responsibilities. If such delegation is made to
a person not a member of the Committee, that person or, in the case of a
corporation, its responsible officer, shall acknowledge the acceptance and
understanding of such duties and responsibilities.

6.3 Power to Establish Regulations. The Committee shall establish rules and
regulations for the administration of the Plan and the Committee. Except as
otherwise herein expressly provided, the Committee shall have the exclusive
right to interpret the Plan and decide any matters arising in the administration
and operation of the Plan, and any interpretations or decisions so made shall be
conclusive and binding on all persons; provided, however, that all such
interpretations and decisions shall be applied in a uniform manner to all
employees and Participants similarly situated.

6.4 Liability of the Committee. The Committee and members thereof, to the extent
of the exercise of their authority, shall discharge their duties with respect to
the Plan with care, skill, prudence and diligence; provided, however, that no
Committee member shall be responsible for the actions or omissions of a

 

-25-



--------------------------------------------------------------------------------

member or any other person, other than himself or herself, which are not in
conformity hereto, unless such member knowingly participates in or knowingly
conceals such conduct which he or she knows to be in breach of this standard,
his or her own conduct has enabled the other member or other person to be in
breach of this standard, or he or she has knowledge of such breach by another
member or other person and fails to make reasonable efforts under the
circumstances to remedy such breach.

6.5 Reliance by Committee. The members of the Committee, the Salary Committee
and the Board of Directors shall be fully protected with respect to any action
taken or suffered by them in good faith in reliance upon the advice or opinion
of any insurance carrier, accountant, legal counsel or physician, and all action
so taken or suffered shall be conclusive upon all Participants and any other
person claiming under the Plan.

6.6 Books and Records. The Committee shall keep appropriate books and records.

ARTICLE VII - AMENDMENT AND TERMINATION

7.1 Right of Amendment. UPS reserves the right to make any amendment to the Plan
by resolutions of its Board of Directors, provided, however, that (a) Exhibits
B-D also may be amended by the Committee from time to time as directed by a
resolution of the UPS Salary Committee and (b) no amendment shall reduce UPS’s
liability to provide any benefits earned to date of amendment hereunder to
employees who are Participants on the date of amendment, except as provided in
Article V, Forfeiture of Benefits.

 

-26-



--------------------------------------------------------------------------------

7.2 Right to Terminate. UPS, by action of its Board of Directors, may terminate
the Plan at any time in whole or in part. No termination of the Plan shall
reduce UPS’s liability to provide any benefits earned to date of termination
hereunder to persons who are Participants on the date of termination based on
the provisions of the Plan in effect immediately prior to the date of
termination, or the amount of benefits payable to a Participant who has retired
under the provisions of the Plan or to the Spouse, Domestic Partner or other
Beneficiary receiving benefits under the Plan, except as provided in Article V,
Forfeiture of Benefits. Upon termination of the Plan, no additional employees
may become Participants hereunder.

ARTICLE VIII - NO FUNDING OBLIGATION

The obligation of UPS to pay any benefits under the Plan shall be unfunded and
unsecured; and any payments under the Plan shall be made from the general assets
of UPS. Notwithstanding the foregoing, UPS may, in its discretion, establish an
irrevocable grantor trust for the purpose of funding all or part of its
obligations under this plan; provided however, that the terms of such trust
require that the assets thereof remain subject to the claims of UPS’s judgment
creditors and are non-assignable and non-alienable by any Participant, Spouse,
Domestic Partner or Beneficiary prior to distribution thereof. Such grantor
trust may provide for the trustee to make payment directly to a Participant;
provided, however, that if a trustee ceases to make payments to a Participant or
surviving Spouse, Domestic Partner or Beneficiary, UPS or the Employer Company
shall make such payments called for under the Plan.

 

-27-



--------------------------------------------------------------------------------

ARTICLE IX - MISCELLANEOUS

9.1 Claims Procedure. Any claim for a benefit under the Plan shall be filed and
resolved in accordance with the claims procedure provided under the Retirement
Plan which is hereby incorporated in the Plan by reference, except that the
Committee of the Plan shall be the entity with whom a claim for review should be
filed under the Plan.

9.2 No Guarantee of Employment. Nothing contained in the Plan shall be construed
as a contract of employment between the Employer Company and any employee or
Participant, as a right of any employee or Participant to be continued in the
employment of the Employer Company, or as a limitation of the right of the
Employer Company to discharge the employee or Participant with or without cause.

9.3 Nonalienation of Benefits. No benefit or payment under the Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, levy or charge, and any attempt so to anticipate, alienate,
sell, transfer, assign, pledge, encumber or levy upon or charge the same shall
be void except that benefits may be paid to an alternate payee under a domestic
relations order that the Committee determines would satisfy the requirements of
Section 414(p) of the Code applicable to a qualified domestic relations order if
the Plan were a qualified plan. Notwithstanding this statement, if the
Participant is indebted to UPS at any time when payments are required to be made
under the provisions of the Plan, UPS shall have the right to reduce the amount
of payments remaining to be made to the Participant or to his or her spouse,
Domestic Partner or Beneficiary to the extent of such indebtedness only at the
time and to the extent that such payment otherwise would have been made to the
Participant, Spouse, Domestic Partner or Beneficiary. An election by UPS not to
reduce such payment shall not constitute a waiver of its claim for such
indebtedness.

 

-28-



--------------------------------------------------------------------------------

9.4 ERISA. UPS intends that the Plan constitute an “excess benefit plan” as
defined in Section 3(36) of ERISA and, therefore, be exempt from coverage under
ERISA. However, to the extent the Plan does not constitute an “excess benefit
plan”, UPS intends that the Plan come within the various exceptions and
exemptions to ERISA for a plan maintained for a “select group of management or
highly compensated employees” as described in Sections 201(2), 301(a) (3), and
401(a) (1) of ERISA. Any ambiguities in the Plan shall be construed to affect
the intent as described in this Section.

9.5 Construction. The headings and subheadings set forth in the Plan are
intended for convenience only and have no substantive meaning whatsoever. In the
construction of the Plan, the singular shall include the plural. This Plan shall
be construed in accordance with the laws of the State of Georgia.

Executed this 19th day of December, 2011.

 

ATTEST:     UNITED PARCEL SERVICE OF AMERICA, INC. /s/ Teri P. McClure     /s/
D. Scott Davis Teri P. McClure     D. Scott Davis Secretary     Chairman

 

-29-



--------------------------------------------------------------------------------

EXHIBIT A

 

Participant Name

 

Interest Rate

 

RPRO Rollout Date

   

 

-30-



--------------------------------------------------------------------------------

EXHIBIT B

ELIGIBLE INTERNATIONAL SERVICE PARTICIPANT

The following Participants are eligible for a Coordinating International Service
Benefit as described in Section 3.1(e):

 

Employee ID

 

Plan Hire Date

 

International Benefit Service

Under 1.26(b)

(Identify period of service that will be credited as
International Benefit Service - for example, from
January 1, 2000 - December 31, 2010)

   



--------------------------------------------------------------------------------

EXHIBIT C

ELIGIBLE DECEASED PARTICIPANT

Each of the following individuals has been designated by the UPS Salary
Committee as an Eligible Deceased Participant and the surviving Spouse or
Domestic Partner of such Eligible Deceased Participant (as determined by the UPS
Salary Committee as of the date of such Eligible Deceased Participant’s death)
shall eligible for a Coordinating Survivor Benefit under Section 4.1(a).

 

Employee ID



--------------------------------------------------------------------------------

EXHIBIT D

ELIGIBLE DISABLED PARTICIPANT

Each of the following individuals has been designated by the UPS Salary
Committee as an Eligible Disabled Participant and shall eligible for a
Coordinating Final Average Pay Benefit under Section 3.1(b).

 

Employee ID